                                                                          Case 4:17-cv-06645-YGR Document 53 Filed 11/17/20 Page 1 of 1




                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6                                  UNITED STATES DISTRICT COURT
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                 7

                                                                 8

                                                                 9

                                                                 10   SHEILA JAMES,                                        Case No.: 17-CV-6645-YGR
                                                                 11                                                        ORDER DISMISSING ACTION FOR FAILURE
                                                                                   Plaintiff,                              TO PROSECUTE
                                                                 12
                                                                             vs.
                               Northern District of California
United States District Court




                                                                 13

                                                                 14   NATIONAL RAILROAD PASSENGER
                                                                      CORPORATION (AMTRAK),
                                                                 15
                                                                                    Defendant.
                                                                 16
                                                                             By Order issued September 16, 2019, plaintiff was directed to file, no later than March 6,
                                                                 17
                                                                      2020, a status update informing the Court whether she was in a position to litigate her claims. (Dkt.
                                                                 18
                                                                      No. 46.) Having not heard from plaintiff, the Court issued another Order on October 14, 2020,
                                                                 19
                                                                      advising plaintiff that it intends to dismiss this action for failure to prosecute pursuant to Federal
                                                                 20
                                                                      Rule of Civil Procedure 41(b), unless a showing to the contrary was made by November 6, 2020.
                                                                 21
                                                                      (Dkt. No. 51.) To date, plaintiff has not made any submissions.
                                                                 22
                                                                             Accordingly, this action is DISMISSED WITHOUT PREJUDICE.
                                                                 23
                                                                             IT IS SO ORDERED.
                                                                 24

                                                                 25     Date: November 17, 2020
                                                                 26
                                                                                                                     ___________________________________________
                                                                 27                                                          YVONNE GONZALEZ ROGERS
                                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                                 28
